Case 1:21-cv-21420-BB Document 8 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                             §UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-21420-BLOOM/Otazo-Reyes

 DALE LEWIS,

        Plaintiff,

 v.

 ETHICON ENDO-SURGERY, INC.;
 ETHICON ENDO-SURGERY, LLC;
 JOHNSON & JOHNSON HEALTH
 CARE SYSTEMS, INC.; and
 JOHNSON & JOHNSON CONSUMER, INC.,

       Defendant.
 _______________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff Dale Lewis’s (“Plaintiff”) Motion for

 Leave to File Amended Complaint, ECF No. [6] (“Motion”), filed on April 27, 2021. The Court

 has carefully reviewed the Motion, the proposed Amended Complaint, ECF No. [6-1] (“Amended

 Complaint”), the record in this case, and the applicable law, and is otherwise fully advised. For the

 reasons set forth below, the Motion is denied.

        Plaintiff initiated this action on April 14, 2021. See ECF No. [1]. On April 15, 2021, this

 Court dismissed the above-styled case without prejudice because Plaintiff failed to sufficiently

 allege diversity jurisdiction, and it permitted Plaintiff to file an amended complaint that properly

 alleged jurisdiction by no later than April 22, 2021. ECF No. [4] at 3 (“Order of Dismissal”).

 Specifically, the Court detailed why Plaintiff’s jurisdictional allegations were deficient, explaining

 that in order to properly allege the citizenship of an unincorporated entity, such as Defendant

 Ethicon Endo-Surgery, LLC, Plaintiff must specifically identify the members of the limited
Case 1:21-cv-21420-BB Document 8 Entered on FLSD Docket 04/28/2021 Page 2 of 3

                                                      Case No. 21-cv-21420-BLOOM/Otazo-Reyes


 liability company and their respective citizenships. Id. (citing First Home Bank v. Net Zero LLC,

 No. 3:20-cv-150-J-34MCR, 2020 WL 802518, at *2 (M.D. Fla. Feb. 18, 2020)). When Plaintiff

 failed to file an amended complaint by April 22, 2021, the Court closed the case. ECF No. [5].

 Plaintiff now files the instant Motion, requesting leave to file the Amended Complaint out of time

 because counsel erroneously missed the deadline set by the Court in its Order of Dismissal.

        Setting aside the question of whether good cause exists to permit Plaintiff to belatedly file

 the Amended Complaint, a review of the proposed pleading reveals that the jurisdictional

 allegations are yet again deficient. In particular, rather than allege Defendant Ethicon Endo-

 Surgery, LLC’s members and respective citizenships, as the Order of Dismissal required, Plaintiff

 has included the following allegation in his Amended Complaint instead:

        At all times material, Defendant Ethicon Endo-Surgery, LLC,[n.2] is incorporated
        in the State of Delaware and its principal place of business is located in Puerto Rico
        and, per its Certificate of Authorization to do Business of a Foreign Corporation
        filed with the Puerto Rico Registry of Corporations and Entities, lists its designated
        office address in Puerto Rico as 475 Street C Los Frailes Industrial Park, Suite 401,
        Guaynabo, PR 00969 and its Corporate Domicile as 1209 Orange Street,
        Wilmington, DE 19801. . . .

                [n.2] Notably, in a case pending in the United States District Court
                for the Western District of Washington, involving the same surgical
                stapler at issue in this case, the same Defendants were sued, and the
                Ethicon and Johnson & Johnson Defendants stipulated that Ethicon-
                Endo Surgery, LLC is a manufacturer and seller of the surgical
                stapler at issue and is a proper party to the lawsuit.

 ECF No. [6-1] ¶ 2.3.

        As the Court made clear in its Order of Dismissal, alleging a limited liability company’s

 place of “incorporation”—rather than the requisite citizenship of each of the unincorporated

 entity’s members—is insufficient for the purpose of establishing diversity jurisdiction. ECF No.

 [4] at 3. Moreover, it is well established that, “[u]nder the law of this circuit, [] parties cannot

 waive subject matter jurisdiction[.]” Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir. 1999).



                                                  2
Case 1:21-cv-21420-BB Document 8 Entered on FLSD Docket 04/28/2021 Page 3 of 3

                                                       Case No. 21-cv-21420-BLOOM/Otazo-Reyes


 Therefore, Plaintiff’s attempt to circumvent the need to adequately allege diversity jurisdiction in

 footnote two is equally inadequate. As the Amended Complaint yet again fails to sufficiently allege

 diversity jurisdiction, Plaintiff’s Motion is due to be denied.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [6],

 is DENIED. This case shall remain CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 28, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                   3
